DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 11 recites “a third slit formed from the other one of the first through hole”, the claim fails to explain and what is meant by the “the other one”. In fact the Specification does not explain in details what “the other one of the first through hole…”represents in the antenna device. For the purpose of examination, the Examiner has interpreted the claim as referring to the “a third slit formed from the first through hole….”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 20170194711).
Nakano discloses;
Regarding claim 1:
(in Figs. 1, 2, 8 and 19) an antenna module (101/102) comprising: a metal deco (20) disposed on the rear surface (92) of a portable terminal (210); and a radiation pattern (10) connected to the metal deco (20), wherein the metal deco (20) has both ends spaced apart from each other by a slit (20S), and one end directly connected to one end of the radiation pattern (10) and is configured to be operated as an auxiliary radiator of the radiation pattern (10; Para. 0016, Lines 2-5).
	Regarding claim 2:
	(in Fig. 19) the metal deco (20) is disposed along the outer circumference of a deco panel (110) on which at least one of a camera and a flash of the portable terminal (210) is disposed (Para. 0095, Lines 2-4; Para. 0100, Lines 1-3).
	Regarding claim 3:
	the metal deco (20) is disposed along the outer circumference of a hole (20A) formed in a deco panel (110) of the portable terminal (210).
	Regarding claim 4:
	the metal deco (110) has a frame shape (See Fig. 19) in which a through hole (20A) having a deco panel (110) of the portable terminal (210) disposed therein is formed.
	Regarding claim 7:
	a conductive member (13) for directly connecting the metal deco (20) to the radiation pattern (10).
	Regarding claim 8:
	(in Figs. 1, 2, 8 and 19)  an antenna module (101/102) comprising: a deco panel (110) disposed on the rear surface (92) of a portable terminal (210); and a radiation pattern (10) overlapping the deco panel (110), wherein the deco panel (110) comprises: a plurality of through holes (10A and 20A) and a slit (20S) for connecting two adjacent through holes (10A and 20A), and the radiation pattern (10) overlaps the slit (20S).
	Regarding claim 13:
	the deco panel (110) is coupled with the radiation pattern (10) in the slit (20S) to be operated as an auxiliary radiator of the radiation pattern (10; Para. 0016, Lines 2-5).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 20170194711) in view of Jang et al. (US 20160142866).
Regarding claims 5 and 6:
Nakano is silent on that a first end of the metal deco is connected to a first end of the radiation pattern, and wherein a second end of the metal deco is connected to one of a matching circuit and a communication chipset of the portable terminal as required by claim 5; and a second end of the radiation pattern is connected to one of a matching circuit and a communication chipset of the portable terminal as required by claim 6.
Jang et al. disclose (in Figs. 15 and 16) a first end (at T1) of the metal deco (1440) is connected to a first end of the radiation pattern (1430), and wherein a second end of the metal deco (1440) is connected to one of a matching circuit (defined as 1550 in Fig. 16) and a communication chipset (1450/1500) of the portable terminal (1400); and a second end (at T2) of the radiation pattern (1440) is connected to one of a matching circuit (defined as 1550 in Fig. 16) and a communication chipset (1450/1500) of the portable terminal (1400).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the connection of the radiating element with the matching circuit and the communication chipset in form of near field communication (NFC) chip as taught by Jang et al. into the device of Nakano for the benefit of performing a near field communication by transmitting or receiving an NFC signal using the metal frame and the loop antenna (See Abstract; Para. 0008, Lines 12-16) via a back surface of the electronic device opposite to a front surface where a display panel is located (Para. 0005, Lines 8-10).

	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 20170194711) in view of Zhao et al. (US 20190115647).
	Regarding claims 9 and 10:
	Nakano is silent on that the deco panel comprises: a base plate made of a metallic material; a first through hole for penetrating the base plate; a second through hole spaced apart from the first through hole to penetrate the base plate; a first slit formed from one of the first through hole and the second through hole to the outer circumference of the base plate; and a second slit formed from the first through hole to the second through hole as required by claim 9; and the radiation pattern overlaps the second slit as required by claim 10.
	Zhao et al. disclose the deco panel (in Fig. 4) comprises: a base plate (1) made of a metallic material; a first through hole (3) for penetrating the base plate (1); a second through hole (4) spaced apart from the first through hole (3) to penetrate the base plate (1); a first slit (7) formed from one of the first through hole (3) and the second through hole (4) to the outer circumference of the base plate (1); and a second slit (5) formed from the first through hole (3) to the second through hole (4); and the radiation pattern (2) overlaps the second slit (5).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the through holes and slits arranged as taught by Zhao et al. into the device of Nakano for the benefit of enhancing the performance of the antenna while eliminating the shielding effect of the metal back cover on the NFC antenna (Para. 0024, Lines 6-13).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 20170194711) in view of Zhao et al. (US 20190115647) as applied to claims 8 and 9 and further in view of Tomonari et al. (US 20170229761).
	Regarding claims 11 and 12:
	Nakano as modified are silent on that he deco panel further comprises: a third slit formed from the other one of the first through hole and the second through hole to the outer circumference of the base plate as required by claim 11; and the first slit is formed up to one side of four sides of the base plate, and 
	Tomonari et al. disclose (in Fig. 11) the deco panel (10H) further comprises: a third slit (33) formed from the other one of the first through hole (defined by the region in 40) and the second through hole to the outer circumference of the base plate (30); and the first slit (31) is formed up to one side of four sides of the base plate (30), and wherein the third slit (33) is connected to another side disposed to face one side to which the first slit (31) is connected.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the slits along the hole in the outer circumference of the base plate as taught by Tomonari et al. into the modified device of Nakano for the benefit of achieving higher antenna efficiency than that in the antenna device (Para. 0065, Lines 5-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845